 


109 HR 1346 IH: 21st Century Veterans Equitable Treatment Act
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1346 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Mr. Larson of Connecticut (for himself, Mr. Abercrombie, Mr. Case, Mr. Delahunt, Ms. DeLauro, Mr. Green of Wisconsin, Mr. Grijalva, Ms. Jackson-Lee of Texas, Mr. McCotter, Ms. Norton, and Mr. Pallone) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide for a more equitable geographic allocation of funds appropriated to the Department of Veterans Affairs for medical care. 
 
 
1.Short titleThis Act may be cited as the 21st Century Veterans Equitable Treatment Act. 
2.FindingsCongress makes the following findings: 
(1)Veterans were promised by the Federal Government that for their service to the country they would be provided a lifetime of health care services, as well as their own health care service network. 
(2)The current allocation system for appropriations made to the Department of Veterans Affairs for medical care, known as the Veterans Equitable Resource Allocation (VERA) formula and established by the Secretary of Veterans Affairs pursuant to section 429 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1997 (Public Law 104–204; 110 Stat. 2929), has proved to be an ineffective means of allocating such funds fairly across the 22 national service regions, known as Veterans Integrated Service Networks (VISNs), of the Department of Veterans Affairs. 
(3)The VERA formula has resulted in a system in which veterans in some regions of the country are forced to compete with veterans in other regions for critical medical care funds, whereas the system should be providing the funding necessary to meet the health care needs of all veterans, regardless of where they live, to ensure that all veterans have access to the level and quality of care that they have all earned and deserve. 
(4)The Secretary of Veterans Affairs established a set of performance goals in fiscal year 2000, which are referred to as 30–30–20, representing the Secretary’s goal to schedule nonurgent primary care visits within 30 days, specialty care visits within 30 days, and the maximum amount of time veterans must wait once they arrive to be seen by a doctor as 20 minutes. 
(5)According to the Department’s Performance Report for Fiscal Year 2001, nationally 87 percent of primary care appointments were scheduled within 30 days of the desired date and 84 percent of specialty care appointments were scheduled within 30 days of the desired date, while in VISN 1, only 82 percent of primary care appointments were scheduled within 30 days of the desired date and only 80 percent of specialty care appointments were scheduled within 30 days of the desired date. 
(6)Until the VERA formula is changed to ensure a more equitable and adequate distribution of medical care funding within the Department of Veterans Affairs system, providing appropriate access to medical care for the Nation’s veterans must remain a national priority with a method found to provide a safety net that will ensure that veterans have access to the health care they need without undermining the existing health care network of the Department of Veterans Affairs. 
3.Standard for time for referral for specialist care 
(a)Time for specialist appointments 
(1)The Secretary of Veterans Affairs shall establish by regulation a maximum specialist referral period, subject to such exceptions as the Secretary considers necessary. 
(2)For purposes of paragraph (1), the term specialist referral period means the period of time between (A) the date on which a veteran is referred to a specialty clinic of the Department by the veteran’s primary care physician within the Department of Veterans Affairs health care system, and (B) the date for which the veteran is scheduled for an appointment with a Department specialist pursuant to such referral. 
(3)In establishing a maximum specialist referral period under paragraph (1), the Secretary shall act in a manner consistent with the current treatment policies of the Department based on clinical need and with the established 30–30–20 performance goal of the Department for such a referral period. 
(b)Standard for transportationThe Secretary shall take such steps as necessary to ensure that the Department of Veterans Affairs is able to provide appropriate transportation services for qualified veterans within a reasonable time period of a scheduled appointment. 
4.Contract care to be provided when Department of Veterans Affairs care not available in accordance with standards 
(a)Contract careIn any case in which the Secretary of Veterans Affairs is not able to provide hospital care or medical services in accordance with the standard prescribed under section 3(a) or to provide transportation services in accordance with section 3(b), the Secretary shall promptly provide for such care or transportation from a private source. Hospital care or medical services so provided shall be those for which the veteran is otherwise eligible within the Department of Veterans Affairs medical care system. 
(b)Reimbursement rateWhenever care or services are provided under subsection (a), the Secretary shall reimburse the provider of such care or services for the reasonable value of such care or services, as determined by the Secretary. Such reimbursement shall be provided in the same manner as applies to reimbursement for emergency treatment under section 1725 of title 38, United States Code, subject to such of the terms and conditions otherwise applicable to such reimbursements under such section as the Secretary determines to be appropriate for purposes of this section. 
(c)Expedited reimbursement proceduresThe Secretary shall take appropriate steps to expedite the reimbursement required by subsection (b). Such steps may include steps to take advantage of modern technology, including so-called smart card technology that would allow claims for such reimbursement to be processed electronically. The Secretary shall, to the extent possible, also apply such steps for expediting reimbursement to claims for emergency services provided to veterans for which the Secretary provides reimbursement under provisions of law in effect before the date of the enactment of this Act. 
5.Termination of 24-MONTH rule for reimbursement for emergency servicesThe provisions of subparagraph (B) of section 1725(b)(2) of title 38, United States Code, shall not apply with respect to emergency treatment furnished on or after the date of the enactment of this Act. 
6.Medical administrator performance ratingsThe Secretary of Veterans Affairs shall include in the standards of performance used for measuring performance of administrators in the Department of Veterans Affairs medical care system a standard of assessing improvements in appointment waiting times. 
7.ReportsThe Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report at the end of each fiscal-year quarter on the waiting times for appointments in the Department of Veterans Affairs medical care system. The report shall describe any reductions in such waiting times and any experience with appointment delays. 
 
